Citation Nr: 0808889	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-21 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for diabetes mellitus, 
type II.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for morbid obesity.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In May 2006, the veteran filed his substantive appeal, VA 
Form 9, requesting a hearing before the Board at the RO.  
This hearing was subsequently scheduled for the veteran in 
December 2007.  Prior to the hearing, in November 2007, the 
veteran's representative requested that the hearing be 
rescheduled.  In February 2008, the Board granted the motion 
to reschedule the hearing.  Consequently, the case must be 
returned to the RO for scheduling of a hearing before the 
Board at the RO.  
 
Accordingly, the case is remanded for the following:

The RO must place the veteran's name on 
the docket for a hearing before the Board 
at the RO, according to the date of his 
May 2006 request for such a hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



